                                                                             E-FILED
                                             Wednesday, 07 August, 2019 09:03:26 AM
                                                        Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

RICHARD DIXON                        )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )    No. 19-3119
                                     )
ANDREW AFFRUNTI,                     )
                                     )
     Defendant.                      )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     On May 2, 2019, Plaintiff Richard Dixon, proceeding pro se,

filed a Complaint (d/e 1) against Defendant Assistant State’s

Attorney Andrew Affrunti pursuant to 42 U.S.C. § 1983 seeking

money damages and unspecified injunctive and declaratory relief.

On June 19, 2019, ASA Affrunti filed a Motion to Dismiss asserting

that he is entitled to prosecutorial immunity and the Court should

decline to exercise jurisdiction based on Younger v. Harris, 401 U.S.

37 (1971).

     The Motion to Dismiss is GRANTED. ASA Affrunti is entitled

to absolute prosecutorial immunity. In addition, to the extent



                              Page 1 of 11
Dixon seeks to enjoin the underlying state criminal proceedings, the

Court abstains under Younger v. Harris.

                        I.     LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of a

complaint. Christensen v. Cty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing he is

entitled to relief and provide the defendant fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id. Pro se

pleadings are construed liberally. Haines v. Kerner, 404 U.S. 519,

520 (1972).

                         II.    BACKGROUND

     The following facts come from the Complaint and are accepted

as true at the motion to dismiss stage. Tamayo, 526 F.3d at 1081.




                                 Page 2 of 11
     On May 25, 2017, Dixon was charged with the manufacture

and delivery of a controlled substance in Sangamon County Circuit

Court Case No. 17-CF-503. ASA Affrunti is directly handling the

prosecution, which remains pending.

     Dixon alleges that discovery in the state criminal case shows

that he is not the individual in the video of a controlled buy that

forms the basis of the criminal prosecution. The police report

described the “individual” in the video as weighing 160 pounds, but

Dixon asserts that he has weighed close to 300 pounds for the past

20 years. Despite evidence showing that Dixon was not the

individual who made the controlled buy, Dixon remained in jail

until October 13, 2017 when he was released following a bond

reduction. (However, Dixon is currently detained on other charges

in the case of People v. Dixon, Sangamon Co. 2019-CF-37 as of

January 2019. See

http://records.sangamoncountycircuitclerk.org/sccc/DisplayDocke

t.sc (last visited August 5, 2019)). According to Dixon, ASA Affrunti

has not moved to dismiss the case, despite Plaintiff’s former counsel




                               Page 3 of 11
telling ASA Affrunti that Dixon is not the individual in the video.1

      On June 19, 2019, ASA Affrunti filed a Motion to Dismiss the

Complaint. ASA Affrunti asserts he is entitled to prosecutorial

immunity. He also argues that, to the extent Dixon seeks to enjoin

his criminal prosecution, the Court should decline to exercise

jurisdiction based on Younger v. Harris. See SKS & Assocs., Inc. v.

Dart, 619 F.3d 674, 678 (7th Cir. 2010) (stating that Younger

abstention is based on the principles of equity, comity, and

federalism and “requires federal courts to abstain when a criminal

defendant seeks a federal injunction to block his state court

prosecution on federal constitutional grounds”). Finally, ASA

Affrunti argues that Dixon has failed to state a claim for which relief

may be granted.

      In his response, Dixon asserts that the Court must take his

allegations as true and that his complaint clearly states a claim for

which relief may be granted. Dixon also asserts that the ASA




1 Dixon alleges his defense counsel, Sean Liles, made a motion to withdraw
because Liles is representing on a different matter the actual individual in the
video of the controlled buy.
                                    Page 4 of 11
Affrunti was not acting within the scope of his duties as a

prosecutor when ASA Affrunti continued to prosecute him.

                           III. ANALYSIS

A.   ASA Affrunti is Absolutely Immune from Dixon’s Civil Suit
     for Damages Under § 1983

     Prosecutors are absolutely immune from § 1983 suits for

monetary damages for conduct that is “intimately associated with

the judicial phase of the criminal process.” Imbler v. Pachtman,

424 U.S. 409, 430 (1976). Conduct that is intimately associated

with the judicial phase of the criminal process includes acts taken

in the course of the prosecutor’s role as an advocate for the State to

prepare for the initiation of judicial proceedings or trial. Buckley v.

Fitzsimmons, 509 U.S. 259, 272 (1993). However, prosecutorial

conduct does not include acts that are investigative and unrelated

to the preparation and initiation of judicial proceedings. Id. at 273.

     In this case, Dixon alleges that ASA Affrunti, in his role as

prosecutor for the State, continued to prosecute Dixon even after

discovery purportedly showed Dixon was not the individual in the

video of the controlled buy. However, the decision to continue a

prosecution is an action intimately associated with the judicial


                                Page 5 of 11
process. Davis v. Zirkelbach, 149 F.3d 614, 617 (7th Cir. 1998)

(holding a decision to continue the prosecution was protected by

absolute immunity even where the prosecution may have rested on

violations of the federal Wiretap Act). Therefore, ASA Affrunti’s

actions are protected by absolute immunity and he is immune from

this civil suit for damages under § 1983. See Guzman-Rivera v.

Rivera-Cruz, 55 F.3d 26, 31 (1st Cir. 1995) (finding that defendants

were “absolutely immune from civil damages liability for their post-

investigation failure to move for [plaintiff’s] release”); Simpson v.

Meijer, Inc., No. 12 C 6217, 2013 WL 3834641, at *7 (N.D. Ill. July

24, 2013) (noting that a prosecutor’s decision about whether and

when to drop charges is a decision closely associated with a

prosecutor’s judicial functions and warrants absolute immunity).

B.    The Court Abstains Pursuant to Younger v. Harris

      ASA Affrunti next argues that, to the extent Dixon seeks to

enjoin his criminal prosecution, this Court should abstain pursuant

to Younger v. Harris.2



2ASA Affrunti argues that the factors identified in Middlesex Cty. Ethics Comm.
v. Garden State Bar Assoc., 457 U.S. 423, 432 (1982) are met. Def. Mem. at 7
(citing a case that cites Middlesex). The Court notes that these factors were

                                   Page 6 of 11
      Federal courts cannot enjoin ongoing state criminal

proceedings absent extraordinary circumstances. Younger, 401

U.S. at 41. 3 Extraordinary circumstances include (1) when the

state proceeding is conducted in bad faith or motivated by a desire

to harass; (2) an extraordinarily pressing need for immediate relief

that, if not granted, will irreparably harm the plaintiff; or (3) where

the challenged provision is flagrantly and patently violative of an

express constitutional prohibition. See FreeEats.com, Inc. v.

Indiana, 502 F.3d 590, 596-97 (7th Cir. 2007); Jacobson v.

Northbrook Mun. Corp., 824 F.2d 567, 569-70 (7th Cir. 1987).

      In this case, nothing suggests the criminal prosecution was

motivated by a desire to harass or that it is conducted in bad faith.

A plaintiff asserting a bad faith prosecution must allege specific

facts showing that the state prosecution “‘was brought in bad faith

for the purpose of retaliating for or deterring the exercise of



developed to determine whether Younger abstention is proper in a noncriminal
state proceeding. If, however, those factors must be considered here, the
factors are satisfied because (1) there is an ongoing judicial or judicial-in-
nature state proceeding, (2) the proceeding implicates important state interests,
and (3) Dixon has an adequate opportunity to raise constitutional challenges in
the state court proceeding.

3Younger abstention also applies to damages actions. See Simpson v. Rowan,
73 F.3d 134, 137-38 (7th Cir. 1995).
                                    Page 7 of 11
constitutionally protected rights.’” Collins v. Kendall Cty., Ill., 807

F.2d 95, 98 (7th Cir. 1986) (quoting Wilson v. Thompson, 593 F.2d

1375, 1383 (5th Cir. 1979)); see also Kugler v. Helfant, 421 U.S.

117, 126 n.6 (1975) (bad faith means a prosecution brought

“without a reasonable expectation of obtaining a valid conviction.”).

     Dixon makes no such allegations here. Dixon does not allege

that the prosecution was brought for the purpose of retaliating for

or deterring Dixon’s exercise of a constitutionally protected right.

Instead, Dixon simply asserts that ASA Affrunti is continuing to

prosecute the case despite evidence that Dixon is not the individual

in the video of the controlled buy. While the Court takes as true,

for purposes of the motion to dismiss, that ASA Affrunti has ignored

evidence Dixon is not the individual in the video, the existence of

such evidence does not alone make a showing of bad faith in the

handling of the proceedings as a whole. See generally, Crenshaw v.

Supreme Court, 170 F.3d 725, 729 (7th Cir. 1999) (noting that to

establish a bad faith exception to Younger, plaintiffs must present

more than mere allegations and conclusions); Harris v. Ruthenberg,

62 F. Supp. 3d 793, 799 (N.D. Ill. 2014) (noting allegations of bad

faith in the handling of exculpatory evidence alone does not equate
                                Page 8 of 11
to a bad faith handling of the proceedings as a whole); see also, e.g.,

Palmer v. City of Chicago, 755 F.2d 560, 575 (7th Cir. 1985)

(rejecting the plaintiffs’ argument that, because the defendants

acted in bad faith by withholding exculpatory evidence contained in

“street files,” this constituted extraordinary circumstances to grant

equitable relief). Further, the mere continuation of a prosecution

does not constitute harassment for, if it did, federal courts would

have to intervene in every ongoing criminal prosecution. Harris, 62

F. Supp. 3d at 800.

     Dixon has not shown that an extraordinarily pressing need for

immediate relief must be granted to avoid irreparable injury to

himself. To meet this exception, a plaintiff must show that (1) he

has no state remedy available to meaningfully, timely, and

adequately remedy the alleged constitutional violation; and (2) he

will suffer “great and immediate harm” if the court does not

intervene. FreeEats.com, Inc., 502 F.3d at 597 (citing Kugler, 421

U.S. at 124-125). Dixon cannot make that showing here.

     Specifically, Dixon can assert in the state court that he is not

the individual on the video of the controlled buy. Therefore, he has

a state remedy available to meaningfully, timely, and adequately
                               Page 9 of 11
remedy the alleged constitutional violation. In addition, Dixon has

not shown he would suffer great and immediate harm if this Court

does not intervene. He is not being detained on these charges,

although he is being detained in another case, and does not identify

another type of harm. Dixon simply has not shown a pressing need

for equitable relief that, if not granted, will irreparably harm him.

See, e.g., Bailey v. City of Chicago, No. 14 C 1840, 2014 WL

3865829, at *2 (N.D. Ill. Aug. 6, 2014) (where plaintiff could raise

the alleged constitutional violation as a defense to the criminal

charges, he had an adequate state remedy and would not suffer

immediate harm).

     Finally, the third exception does not apply because Dixon does

not challenge a provision that is flagrantly unconstitutional.

     Therefore, no extraordinary circumstances exist, and Younger

abstention is warranted. Because the Court has found that the

damages claim is barred by prosecutorial immunity, the Court

dismisses—as opposed to stays—the claim for equitable relief. See

Lynch v. Nolan, 598 F. Supp. 2d 900, 904 (C.D. Ill. 2009) (noting

that claims seeking equitable relief are often dismissed under

Younger abstention while claims that cannot be vindicated in the
                               Page 10 of 11
pending state court proceeding—such as damages claims—are

stayed).

                          IV. CONCLUSION

     For the reasons stated, the Motion to Dismiss (d/e 10) is

GRANTED. Dixon’s Complaint is DISMISSED without prejudice.

Dixon may file an amended complaint on or before August 19, 2019

if he believes he can correct the deficiencies identified herein. If

Dixon does not file an amended complaint, the Court will close the

case. Dixon’s Motion for Discovery (d/e 14) is DENIED AS MOOT.

ENTERED: August 5, 2019

FOR THE COURT:
                               s/Sue E. Myerscough
                               SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                               Page 11 of 11
